Citation Nr: 1755996	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-36 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the residuals of a right knee lateral meniscal tear (right knee disability) prior to November 5, 2009, and after January 1, 2010. 

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia prior to September 17, 2013, and in excess of 10 percent for irritable bowel syndrome (IBS), GERD, and hiatal hernia thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from October 1998 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Detroit, Michigan.  
 
A March 2011 rating decision assigned a temporary total 100 percent rating for the Veteran's right knee disability based upon surgery necessitating convalescence pursuant to 38 C.F.R. § 4.30 (2017), and assigned a 10 percent rating beginning January 1, 2010.  A May 2011 rating decision increased the Veteran's rating for his right knee disability to 20 percent, effective January 1, 2010.  An April 2014 rating decision established service connection for IBS beginning September 17, 2013, and continued a 10 percent rating for the Veteran's predominant gastrointestinal disability, GERD, pursuant to 38 C.F.R. § 4.114 (2017).  Accordingly, the Veteran's gastrointestinal issue has been updated on the title page to reflect the matters currently for appellate review.  The Board notes that while it is not clear from the record whether or not these issues were certified to the Board, as the Veteran has perfected an appeal to these matters and testified about them in a hearing before the Board, the Board finds that it is appropriate for it to assume jurisdiction over them at this time. 

In May of 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  Accordingly, the additional evidence has been associated with the record.

This claim was previously before the Board in July 2014 at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

In the Board's July 2014 remand, the RO was directed to provide the Veteran with new VA examinations in connection with his claims, which the Veteran was afforded in December 2014.  Following the examinations, the RO was asked to readjudicate any issues remaining on appeal and to issue a supplemental statement of the case to the Veteran and his representative for any benefit that was denied.  A review of the record provides no indication that the RO readjudicated the claims or issued a supplemental statement of the case as directed by the July 2014 remand.  Accordingly, the Veteran's claim must be remanded so that the RO can issue a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998);  38 C.F.R. §§ 19.31, 19.37 (2017).

Additionally, the Board notes that while the Veteran's claim was in remand status, two precedential decisions were issued which also require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  The Veteran's December 2014 VA examination contains no opinion regarding potential flare-ups and accordingly, a new VA examination is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file.  

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the current severity of his right knee disability.  The Veteran's entire claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to do the following: 

a.  Full range of motion testing must be performed where possible.  The joint should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each of the tests.  If the examiner is unable to conduct the required testing in this case, he or she should clearly explain the basis for this decision.  

b.  The examiner should also request the Veteran identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

3.  Then, and after undertaking any additional development deemed necessary, readjudicate both issues on appeal:  the issue of entitlement to a rating in excess of 20 percent for the residuals of a right knee lateral meniscal tear prior to November 5, 2009, and after January 1, 2010, and entitlement to a rating in excess of 10 percent for GERD and hiatal hernia prior to September 17, 2013, and in excess of 10 percent for IBS, GERD, and hiatal hernia thereafter. If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


